                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                              5:13-CR-63-H-1

 UNITED STATES OF AMERICA                   )
                                            )
        v.                                  )
                                            ) MEMORANDUM IN SUPPORT OF
                                            ) DEFENDANT’S PRO SE MOTION
 REYES SANCHEZ JR.,                         ) FOR COMPASSIONATE RELEASE
                                            )
       Defendant.                           )


      Mr. Reyes Sanchez Jr., through undersigned counsel, respectfully moves this

Honorable Court to grant his Motion for Compassionate Release under 18 U.S.C. §

3582(c)(1)(A) based on the “extraordinary and compelling reasons” presented by his

immediate vulnerability to death or serious complications from COVID-19 due to his

spinal and neurological issues, respiratory complications from asbestos exposure,

continuously medicated hypertension, prediabetes, and obesity. For hypertension see

Exhibit A (Medical Records) at 16, 34, (ultimately prescribed doxazosin, blood

pressure medication, in 2019); for obesity see Exhibit A at 40 (BMI in September

2020 of 33, falling within obesity range as defined by the CDC); for prediabetes see

Exhibit A at 51, 66 (hemoglobin levels of 5.6 and 5.7); for spinal and neurological

issues, complications cited throughout Exhibit A; for asbestos exposure, see Exhibit

B Letter to Clerk (Mr. Reyes states he spent three years dealing with hazardous

waste around ground zero for the 9/11 attacks, that nineteen (19) of his twenty-four

(24) fellow workers have died from pulmonary complications, and that the remaining

six (6) including himself have ongoing deleterious effects). As verified herein and also

                                           1

         Case 5:13-cr-00063-H Document 136 Filed 03/25/21 Page 1 of 22
attached to said Motion for Compassionate Release pursuant to 18 U.S.C. §

3582(c)(1)(A)(i), Mr. Sanchez has properly exhausted his administrative remedies by

filing his release request with the warden which was denied on August, 17, 2020. See

Exhibit C: Denial Letter from Warden R. Hudgins.

      Mr. Sanchez is fifty-nine (59) years old and suffers from a range of neurological

issues following a car accident in 2007 which led to multiple surgical procedures to

his spine, including nerve pain, degenerative disc changes, loss of intervertebral disc

height, and chronic neuropathy reports. See Exhibit A at 20, 24-25, 27, 32-33, 53; see

also Exhibit B Letter to Clerk’s office. Mr. Sanchez also has a history of

hypertension, elevated liver function, and pulmonary complications due to being

exposed to asbestos for a period of three years while being employed as a rescue

worker and a Local Union #78 member at Ground Zero, following the terrorist attacks

of September 11, 2001. See Exhibit B Letter to Clerk. Particularly given that some

of the symptoms of long-term asbestos exposure mirror the symptoms of COVID-19

infection, Mr. Sanchez is at a much higher risk for severe respiratory complications

due to COVID-19. In a study published in February of this year by the Respiratory

Research journal, the researchers found that “[i]n fully adjusted models, patients

with preexisting respiratory diseases had significantly higher mortality… higher race

of ICU admission… and increased need for mechanical ventilation.” See Pre-Existing

Respiratory Diseases and Clinical Outcomes in COVID-19: a multihospital cohort

study on predominantly African American Population (last accessed March 16, 2021)

(    https://respiratory-research.biomedcentral.com/articles/10.1186/s12931-021-



                                           2

         Case 5:13-cr-00063-H Document 136 Filed 03/25/21 Page 2 of 22
01647-6) (importantly, “during the study important confounders such as… race…

were      accounted      for”);    see        also   Mayo      Clinic:    Asbetosis:

(https://www.mayoclinic.org/diseases-conditions/asbestosis/symptoms-causes/syc-

20354637) (last accessed March 16, 2021).

       Mr. Sanchez was ultimately prescribed doxazosin, a blood pressure medication,

in 2019 to treat his hypertension. According to the Institute for Respiratory Health,

“by far and away, the most common illnesses linked to the development of serious

disease in COVID-19 patients across [Great Britain, China, and the USA] have been

diabetes, high blood pressure, and obesity. See COVID-19 and People with Pre-

Existing Lung Conditions: (https://www.resphealth.org.au/coronavirus/covid-19-and-

people-with-pre-existing-lung-conditions/) (last accessed March 16, 2021). Moreover,

in December of 2020, a new study published in the journal Neurology: Clinic Practice,

showed that COVID-19 patients can experience a wide range of complications,

including strokes, seizures, movement disorders, and cognitive impairment. See

https://cp.neurology.org/content/early/2020/12/03/CPJ.0000000000001031 (last

accessed March 16, 2021).

       Because of Mr. Sanchez’s physical limitations following his car accident and

exposure to asbestos, Sanchez also suffers from obesity and prediabetes. See

Exhibit B Letter to Clerk. As of September 24, 2020, Mr. Sanchez had a Body Mass

Index of 33, placing him in the obese category as defined by the CDC. See CDC:

Defining Adult Overweight and Obesity:

https://www.cdc.gov/obesity/adult/defining.html (last accessed March 15, 2021). Mr.



                                          3

         Case 5:13-cr-00063-H Document 136 Filed 03/25/21 Page 3 of 22
Sanchez also had hemoglobin levels of 5.7 and 5.6 in his labs taken in November

2019 and March 2020. See Exhibit A at 51, 66. He is therefore hovering around the

range the CDC provides for prediabetes. See CDC: All About Your [Hemoglobin]

A1C Test (“A normal A1C level is below 5.7%, a level of 5.7% to 6.4% indicates

prediabetes.) https://www.cdc.gov/diabetes/managing/managing-blood-

sugar/a1c.html (last accessed March 15, 2021).

      Again, the Institute for Respiratory Health has noted high blood pressure,

obesity, and diabetes as “far and away the most common illnesses linked to severe

disease in COVID-19 patients.” COVID-19 and People with Pre-Existing Lung

Conditions:    https://www.resphealth.org.au/coronavirus/covid-19-and-people-with-

pre-existing-lung-conditions/. Additionally, the CDC has said adults of any age with

obesity or prediabetes are at increased risk of severe illness from COVID-19; Mr.

Sanchez has both. See CDC Guidance: https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html (last accessed Dec.

7, 2020). Ultimately, while detained and unable to comply with reasonable social

distancing and hygienic COVID-19 precautions recommended by the CDC, Mr.

Sanchez risks the most hazardous COVID-19 complications or death with his

combination of pre-existing neurological and respiratory conditions, obesity,

hypertension, and prediabetes.

      Mr. Sanchez is in custody at FCI Gilmer where the detained population is 1,439

total inmates, with 1,400 at the FCI and 39 at the Camp, according to the Federal

Bureau of Prisons. https://www.bop.gov/locations/institutions/gil/ (last accessed



                                         4

        Case 5:13-cr-00063-H Document 136 Filed 03/25/21 Page 4 of 22
March 16, 2021). Staff members and inmates have already been infected with

COVID-19 at FCI Gilmer. There, a total of 306 inmates have tested positive for

COVID-19, and on or about February 3, 2021, an inmate at FCI Gilmer died from

COVID-19. See https://www.wdtv.com/2021/02/04/wva-federal-prison-inmate-dies-of-

covid-19/ (last accessed March 16, 2021). At this time, only 113 out of 1,439 inmates

at FCI Gilmer have been vaccinated. See https://www.bop.gov/coronavirus/ (last

accessed March 16, 2021). These are very alarming statistics and Mr. Sanchez

continues at being at high risk of contracting COVID-19. If that occurs, the

coronavirus will likely significantly impact his life by attacking, inter alia, his central

nervous system, respiratory system, or even cause his death. This type of punishment

which consists of him having to be detained during these times does not fit the crime

anymore; in other words, it is certainly greater than necessary. 18 USC § 3553(a).

       According to a National Commission on COVID-19 and Criminal Justice report

released in September of 2020 on the impact of COVID-19 in U.S. State and Federal

Prisons, the COVID-19 mortality rate within prisons is twice as high as the general

population’s morality rate and the rate of COVID-19 infections is over four times as

high as the general population. See Schnepel, Kevin T. COVID-19 in U.S. State and

Federal Prisons. Washington, D.C.: Council on Criminal Justice (September 2020).

This is particularly concerning when the United States has the largest incarcerated

population in the world at about two million detainees. A key finding from the report

was that the highest COVID-19 mortality rates were observed “within large

prisons…” Id. Mr. Sanchez is detained at FCI Gilmer, which is a large prison already



                                            5

         Case 5:13-cr-00063-H Document 136 Filed 03/25/21 Page 5 of 22
having to provide extensive medical care to many inmates with COVID-19. Therefore,

considering all the dire factors in this case, he is most certainly at a high risk of

COVID-19 complications or mortality, which demonstrate extraordinary and

compelling reasons for compassionate release.

      As most judges from the Eastern District of North Carolina have granted such

Compassionate Release Requests where it is appropriate to show this type of legally-

sanctioned mercy, it is respectfully requested that this Honorable Court also issue an

order reducing Mr. Sanchez’s sentence to time served and/or home confinement given

that it is appropriate to do so in Mr. Sanchez’s case. See for example, United States

v. Roberto Pablo Gutierrez, Crim. No. 5:11-CR-149-1-BR, ECF No. 156 (E.D.N.C. April

30, 2020).



                             STATEMENT OF FACTS



      On March 12, 2013, Reyes Sanchez Jr. was named in a five-count indictment

filed in the Eastern District of North Carolina in front the Honorable Senior U.S.

District Court Judge Malcom J. Howard. [D.E. 18]. Count one charged Mr. Sanchez

with conspiracy to distribute and possess with intent to distribute more than one (1)

kilogram of heroin in violation of 21 U.S.C. § 846 and 21 U.S.C. § 841 (b)(1)(A). [D.E.

18, pp. 1-2]. Counts two through five charged Mr. Sanchez with distribution of a

quantity of heroin and distribution of a quantity of heroin: aiding and abetting. [D.E.

18, p. 2]. On February 2, 2014, Mr. Sanchez plead guilty to count one and the

government dismissed counts two to five pursuant to a plea agreement. [D.E. 85]. On
                                           6

         Case 5:13-cr-00063-H Document 136 Filed 03/25/21 Page 6 of 22
June 10, 2014, a judgment was entered against Mr. Sanchez, sentencing him to 120

months of imprisonment and five years of supervised release. [D.E. 102]. Mr.

Sanchez’s projected release date is August 3, 2021 (https://www.bop.gov/inmateloc/).

      The current COVID-19 outbreak has not yet been contained in the United

States and certainly and sadly not within our prison walls either. Thus, it is

respectfully submitted that this Honorable Court find that Mr. Sanchez has

satisfactorily pursued his administrative remedies given that all matters have been

completed, as required by 18 U.S.C. § 3582(c)(1)(A). Accordingly, it is respectfully

submitted that it is appropriate under these urgent circumstances for this Honorable

Court not to strictly construe the administrative exhaustion requirement in the case

sub judice and as such, find that Mr. Sanchez has in fact exhausted his administrative

remedies. See Haines v. Kerner, 404 U.S 519, 520 (1972).



                                  BACKGROUND

      Congress first enacted 18 U.S.C. § 3582(c)(1) as part of the Comprehensive

Crime Control Act of 1984 to serve as a “safety valve” for judges to assess whether a

sentence reduction was warranted by factors that previously would have been

addressed through the abolished parole system. S. Rep. No. 98-225, at 121 (1983).

“This legislative history demonstrates that Congress, in passing the Comprehensive

Crime Control Act of 1984, intended to give district courts an equitable power to

employ on an individualized basis to correct sentences when ‘extraordinary and

compelling reasons’ indicate that the sentence initially imposed on an individual no



                                          7

        Case 5:13-cr-00063-H Document 136 Filed 03/25/21 Page 7 of 22
longer served legislative objectives.” United States v. Millan, No. 91-CR-685 (LAP),

2020 WL 1674058, at * 5 (S.D.N.Y. Apr. 6, 2020).

      The compassionate release statute empowered courts to reduce a defendant’s

sentence whenever “extraordinary and compelling reasons warrant such a reduction.”

18 U.S.C. § 3582(c)(1)(A)(i). Congress delegated to the U.S. Sentencing Commission

the responsibility of defining what were “extraordinary and compelling reasons.” See

28 U.S.C. § 994(t) (“The Commission . . . shall describe what should be considered

extraordinary and compelling reasons for sentence reduction, including the criteria

to be applied and a list of specific examples.”). It was not until 2007, more than two

decades after the statute was enacted, that the Commission responded. It issued a

guideline stating that “extraordinary and compelling reasons” include medical

conditions, age, family circumstances, and “other reasons.” U.S.S.G. § 1B1.13, app.

n.1(A)-(D).

      As discussed above, Mr. Sanchez is unfortunately extremely vulnerable to

hospitalization wherein his life as he knows it can very easily be detrimentally

impacted forever or, worse, he could potentially be facing death if he does contract

COVID-19.     See   Current   CDC    Determinations    of   High   Risk   Conditions:

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last accessed February 19, 2021); see also supra

§Background at 2-6. . Due to the combination of risk factors, proven through

statistics and medical reports, Mr. Sanchez’s request for compassionate release

qualifies under the guidelines as ‘extraordinary and compelling’ reasons. Application



                                          8

         Case 5:13-cr-00063-H Document 136 Filed 03/25/21 Page 8 of 22
Note 1(A)(ii) to Guidelines Section 1B1.13 states extraordinary and compelling

reasons, which include when the defendant is—


(I)     suffering from a serious physical or medical condition;
(II)    suffering from a serious functional or cognitive impairment; or
(III)   experiencing deteriorating physical or mental health because of the
        aging process, that substantially diminishes the ability of the
        defendant to provide self-care within the environment of a correctional
        facility and from which he or she is not expected to recover.

U.S.S.G. § 1B1.13 app. n. 1(A)(ii). Application Note 1(B) identifies extraordinary and

compelling reasons to include Mr. Sanchez’s “suffering from a serious physical or

medical condition.” Furthermore, Application Note 1(D) created a catch-all provision,

for when the Director of the BOP determined “there exists in the defendant’s case an

extraordinary and compelling reason other than, or in combination with, the reasons

described in subdivisions (A) through (C).”

        As originally enacted, the statute left sole discretion for filing compassionate

release motions with the Director of the BOP, who adopted a program statement

governing compassionate release that in many ways narrowed the criteria

established by the Commission. See BOP Program Statement 5050.49. During the

span of more than three decades, the BOP rarely filed motions on behalf of inmates

who met the eligibility criteria. The Office of the Inspector General for the

Department of Justice concluded in 2013 that “[t]he BOP does not properly manage

the compassionate release program, resulting in inmates who may be eligible

candidates for release not being considered.” Department of Justice, Office of the

Inspector General, The Federal Bureau of Prisons’ Compassionate Release Program



                                            9

          Case 5:13-cr-00063-H Document 136 Filed 03/25/21 Page 9 of 22
(April 2013), at 11, available at https://oig.justice.gov/reports/2013/e1306.pdf; see also

Department of Justice, Office of the Inspector General, The Impact of an Aging

Inmate Population on the Federal Bureau of Prisons (May 2015), at 51, available at

https://oig.justice.gov/ reports/2015/e1505.pdf (“Although the BOP has revised its

compassionate release policy to expand consideration for early release to aging

inmates, which could help mitigate the effects of a growing aging inmate

population…”, decades of denying such Compassionate Release Reduction Requests

are imprinted in its long standing history); U.S.S.G. § 1B1.13, app. n.4 (admonishing

BOP for its past failure to pursue relief on behalf of eligible inmates). Heeding this

criticism, Congress acted.

      The title of Section 603(b) of the First Step Act—“Increasing the Use and

Transparency of Compassionate Release”—leaves no doubt as to Congress’ intent in

modifying 18 U.S.C. § 3582(c)(1)(A). Through the First Step Act, enacted December

21, 2018, Congress sought to resuscitate compassionate release by, inter alia,

allowing defendants to directly petition courts for relief, rather than leaving that

power solely in the hands of the BOP. See 18 U.S.C. § 3582(c)(1)(A). “[U]nder the

amended statute, a court may conduct such a review also ‘upon motion of the

defendant,’ if the defendant has exhausted all administrative remedies to appeal the

BOP’s failure to bring a motion, or if 30 days has lapsed ‘from the receipt of such a

request by the warden of the defendant’s facility,’ whichever is earlier.” United States

v. Decator, No. CCB-95-0202, 2020 WL 1676219 (D. Md. Apr. 6, 2020) (quoting 18

U.S.C. § 3582(c)(1)(A)(i); Pub. L. 115-391, Title VI, § 603(b), Dec. 21, 2018, 132 Stat.



                                           10

        Case 5:13-cr-00063-H Document 136 Filed 03/25/21 Page 10 of 22
5239), appealed by the government. In other words, “a prisoner must exhaust the

administrative appeal process, or wait 30 days, before his claim may be considered”

by the court. United States v. Underwood, No. TDC-18-0201, 2020 WL 1820092, at

*2 (D. Md. Apr. 10, 2020) (citing cases).

                                    ARGUMENT

      Mr. Sanchez’s underlying medical conditions make him especially vulnerable

to COVID-19, constituting “extraordinary and compelling reasons” for relief. His

release does not pose a danger to the community, and a balancing of the § 3553(a)

factors with the risks to Mr. Sanchez posed by COVID-19 warrants relief.

   A. This Honorable Court has the authority to determine that Mr.
      Sanchez’s vulnerability to COVID-19 does in fact constitute an
      “Extraordinary and Compelling Reason” for a sentence reduction.

      Many federal judges across the country are holding that they have the

authority to define “extraordinary and compelling reasons” for release under § 1B1.13

app. n. 1(D) and that the risks associated with COVID-19 can constitute an

“extraordinary and compelling reason” for a sentence reduction. United States v.

Brooker (Zullo), No. 19-3218, 2020 WL 5739712 (2d Cir. Sept. 25, 2020). Courts have

used their wise and appropriate discretion to provide defendants with relief under §

3582(c)(1)(A) “even when their circumstances do not fit squarely within the current

policy statement of the Sentencing Commission as reflected in U.S.S.G. §1B1.13.”

United States v. Alexander Salabrarria, Crim. No. 7:00-CR-95-1-BO, ECF No. 125,

page 5 (E.D.N.C. April 14, 2020), citing United States v. Mauma, No. 2:08-CR-00758-

TC-11, 2020 WL 806121, at *4 (D. Utah Feb. 18, 2020) (listing cases holding same).



                                            11

        Case 5:13-cr-00063-H Document 136 Filed 03/25/21 Page 11 of 22
       In United States v. Mel, Judge Chuang held that “[a]s applied to Mel, the

COVID-19 pandemic presents ‘extraordinary and compelling reasons’ that warrant

the modest sentencing reduction requested.” 2020 WL 2041674, at *2. Ms. Mel had

submitted documents establishing that she had a thyroid mass that doctors estimated

had a 25- to 40-percent chance of malignancy. While Judge Chuang found he could

not “conclude with certainty” that Mel had a health condition that placed her at

particular risk to severe illness from COVID-19, he “nevertheless . . . f[ound] that the

historic COVID-19 pandemic, the fact that Mel has been incarcerated in one of the

federal prisons most profoundly impacted by COVID-19 [FCI Danbury], and the fact

that as a result of the outbreak, she has effectively been prevented from receiving

necessary medical care for a potentially life threatening condition, collectively

establish ‘extraordinary and compelling reasons’ within the meaning of 18 U.S.C. §

3852(c)(1)(A).” Id. at 3. As discussed herein, the case sub judice presents similar

factors with respect to Mr. Sanchez who is currently being incarcerated at FCI

Gilmer, where there was just recently a COVID-19 related death, and about 23% of

the inmate population has tested positive for COVID-19. Such an environment places

Mr. Sanchez at high risk given his medical ailments. Consequently, much like Ms.

Mel, Mr. Sanchez presents a series of factors which ‘collectively establish

‘extraordinary and compelling reasons’ within the meaning of 18 U.S.C. §

3852(c)(1)(A).” ‘ Id. at 3.

       Judges in districts throughout the United States have recognized that for

certain defendants COVID-19 presents “extraordinary and compelling reasons”



                                          12

         Case 5:13-cr-00063-H Document 136 Filed 03/25/21 Page 12 of 22
warranting a reduction in their sentences under the compassionate release statute.

They vary from individual to individual, which is to be expected, but a common thread

attaches them all; that is, the need to otherwise have a fighting chance at surviving

alongside their loved ones, as opposed to physically suffering and unnecessarily

deteriorating once the coronavirus is contracted by an inmate because of his or her

unfortunate medical diseases and concerns or simply due to the fact that COVID-19

is running rampant across our federal prison system leading to unnecessary suffering

and death amongst the inmates therein. Some of these cases are cited below to

identify the range of which Federal Courts across the country are granting such

Compassionate Release Requests. These cases include, but are not limited to:


   •   United States v. Howard, No. 4:15-cr-00018-BR, 2020 WL 2200855 (E.D.N.C.
       May 6, 2020) (finding 52-year-old with “chronic obstructive pulmonary disease
       (‘COPD’), Type II diabetes, obesity, Stage 3 kidney disease, edema, open
       wounds on his legs, and a diaphragmatic hernia” demonstrated extraordinary
       and compelling circumstances due to COVID-19 even though his conditions
       neither constituted terminal illness nor prevented him from engaging in most
       of his daily activities without assistance);

   •   United States v. Norris, No. 7:19-cr-36-BO-2, 2020 WL 2110640 (E.D.N.C. Apr.
       30, 2020) (finding defendant had demonstrated extraordinary and compelling
       circumstances for relief because he “suffers from various severe ailments,”
       including a life-threatening disease, kidney failure requiring dialysis three
       times a week, and recurrent bouts of pneumonia, “that cumulatively make his
       continued confinement especially dangerous in light of COVID-19.”)

   •   United States v. Amarrah, No. 17-20464, 2020 WL 2220008 (E.D. Mich. May 7,
       2020) (shortening 60-month sentence after only 21 months because Amarrah’s
       “Type II diabetes, hypertensive heart disease, cardiac arrhythmia, obstructive
       sleep apnea, and asthma” put him a substantial risk should he contract
       COVID-19 even though facility had no reported cases);

   •   Casey v. United States, No. 4:18-cr-4, 2020 WL 2297184, at *3 (E.D. Va. May
       6, 2020)(“The Court finds that Petitioner has set forth extraordinary and

                                         13

        Case 5:13-cr-00063-H Document 136 Filed 03/25/21 Page 13 of 22
       compelling reasons to modify his sentence because of the great risk that
       COVID-19 poses to a person of his age with underlying health conditions.”);

   •   United States v. Quintero, No. 08-cr-6007L, 2020 WL 2175171 (W.D.N.Y. May
       6, 2020) (granting compassionate release to man who “suffers from diabetes, a
       compromised immune system, obesity, and hypertension,” “which make him
       more susceptible than another to contract the virus.”);

   •   United States v. Early, No. 09 CR 282, 2020 WL 2112371, at *2 (N.D. Ill. May
       4, 2020) (“the Court cannot discount the risk to Mr. Early if he contracts
       coronavirus, as reliable information places him in a higher-risk category [62,
       diabetes and hypertension]. This, in the Court’s view, qualifies as an
       extraordinary reason warranting consideration of a reduction of Mr. Early’s
       sentence.”);

   •   United States v. Soto, No. 1:18-cr-10086-IT, 2020 WL 2104787 (D. Mass. May
       1, 2020) (finding inmate with hypertension at facility with COVID-19 cases
       located in New York had shown extraordinary and compelling reasons for
       relief);

   •   United States v. Kelly, No. 3:13-CR-59-CWR-LRA-2, 2020 WL 2104241, at *7
       (S.D. Miss. May 1, 2020) (granting compassionate release to young man
       without health issues at Oakdale I because “it has become increasingly
       apparent that the BOP has failed to control the outbreak at Oakdale I. … Given
       the steadily growing death toll and the apparent continued spread of the
       disease at Oakdale I, COVID-19 creates an ‘extraordinary and compelling
       reason’ potentially warranting a reduced sentence.”);

   •   United States v. Rodriguez, No. 2:03-cr-00271-AB-1, 2020 WL 1627331, at *7
       (E.D. Pa. Apr. 10, 2020) (“Mr. Rodriguez’s circumstances—particularly the
       outbreak of COVID-19 and his underlying medical conditions that place him
       at    a    high   risk   should     he    contract    the   disease—present
       ‘extraordinary and compelling reasons’ to reduce his sentence.”); and


       There is no question that Section 603(b) of the First Step Act fundamentally

changed the role of courts in the compassionate release process, vesting them with

the authority to determine what constitutes extraordinary and compelling reasons

for release. This frightening pandemic, as applied to Mr. Sanchez with his multiple




                                         14

        Case 5:13-cr-00063-H Document 136 Filed 03/25/21 Page 14 of 22
medical conditions and high risk of worsened respiratory complications, or death, if

he contracts COVID-19, is an extraordinary and compelling circumstance.

   B. Mr. Sanchez’s Dire Situation Presents an “Extraordinary and
      Compelling” Reason Warranting a Reduction in Sentence.

          The Centers for Disease Control have identified several factors that put

individuals        at     higher   risk     for     severe   illness.     “People       of    any   age

with certain underlying medical conditions are at increased risk for severe illness

from       COVID-19.”         CDC,        People     with    Certain          Medical        Conditions.

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last accessed February 19, 2021) (listing hypertension and

neurological conditions as medical conditions that might increase the risk of severe

illness     from        COVID-19);   see     also        Institute      for   Respiratory       Health.

https://www.resphealth.org.au/coronavirus/covid-19-and-people-with-pre-existing-

lung-conditions/ (listing diabetes, high blood pressure, and obesity as far and away

the most common illnesses linked to the development of serious disease in COVID-19

patients (last accessed March 16, 2021).

          While the Bureau of Prisons has made efforts to reduce the spread of the virus

throughout the federal prison system, the rate of infection is far higher within the

Bureau of Prisons than within the community at large, and continues to spread at an

alarming rate. Accordingly, amid this rapidly-unfolding crisis, the recommended

antidote is simple: reduce the prison population by releasing those whose continued

incarceration is not necessary to protect the public so that correctional institutions




                                                    15

           Case 5:13-cr-00063-H Document 136 Filed 03/25/21 Page 15 of 22
can better protect those who need to stay incarcerated.1 Mr. Sanchez is exactly the

type of individual deserving of compassionate release: he may be at risk of severe

illness and, as will be discussed in the next section, his release does not pose a danger

to the community and balancing the 3553(a) factors warrants the requested relief.

   C. The Relevant § 3553(a) Sentencing Factors Warrant Reducing Mr.
      Sanchez’s Sentence to Time Served / Adding a Period of Home
      Confinement as a Condition of Supervised Release.

       Under the compassionate release statute, when a defendant establishes the

existence of extraordinary and compelling circumstances justifying relief, courts must

consider the relevant sentencing factors of 18 U.S.C. § 3553(a) to determine whether

a sentencing reduction or modification is warranted. 18 U.S.C. § 3582(c)(1)(A)(i).

Here, Mr. Sanchez’s compromised physical health combined with the Section 3553(a)

sentencing factors, warrant immediate relief.

       The court shall impose a sentence that is sufficient but “not greater than

necessary” to (A) reflect the seriousness of the offense, to promote respect for the law,

and to provide just punishment for the offense; (B) to afford adequate deterrence to

criminal conduct; (C) to protect the public from further crimes of the defendant; and

(D) to provide the defendant with needed educational or vocational training, medical


       1   For example, on March 27, 2020, more than 400 former DOJ leaders, attorneys, and
federal judges sent an open letter to the President, asking that he take immediate action to reduce
the population in correctional facilities to prevent the catastrophic spread of COVID-19, in
particular by commuting the sentences of elderly and medically vulnerable inmates who have
already served a majority of their sentence. See https://fairandjustprosecution.org/wp-
content/uploads/2020/03/Letter-to-Trump-from-DOJ-and-Judges-FINAL.pdf. The same day,
dozens of public health experts made a similar request, asking the President to commute the
sentences of elderly inmates, noting they are at the highest risk of dying from the disease and pose
the smallest risks to public safety. See https://thejusticecollaborative.com/wp-
content/uploads/2020/03/Public-Health-Expert-Letter-to-Trump.pdf.
                                                16

           Case 5:13-cr-00063-H Document 136 Filed 03/25/21 Page 16 of 22
care, or other correctional treatment in the most effective manner. § 3553(a)(2)(A)-

(D). “[A]lthough defendant’s federal sentence may have been appropriate at the time

it was imposed, the Court’s analysis is different in current circumstances. United

States v. Lee, 2020 WL 3422772, at *5 (E.D. Va. June 22, 2020). United States v. Mel,

2020 WL 2041674 at *3 (D. Md. Apr. 28, 2020) (finding release appropriate where

“the actual severity of the sentence as a result of the COVID-19 outbreak exceeds

what the Court anticipated at the time of sentencing.”).

        Any further incarceration of Mr. Sanchez during this time would be to continue

a sentence that is greater than necessary, particularly when “prisons now are even

more dangerous than we typically accept.” United States v. Brown, No. 4:05-CR-

00227-1, 2020 WL 2091802, at *2 (S.D. Iowa Apr. 29, 2020). Mr. Sanchez has served

almost all of his 120 month sentence, which reflects the seriousness of the offense. In

fact,     his     release    date     is        projected   to   be     August       3,

2021(https://www.bop.gov/inmateloc/). It is also worth noting that he is serving a

sentence for a non-violent offense.

        Further deterring any future criminal conduct, Mr. Sanchez has a clear release

plan and will be residing with Ms. Beverly Williams. See Exhibit C (Character

Letter: Letter from Ms. Williams) Ms. Williams resides in New York with her autistic

son, whom Mr. Sanchez knows very well. Ms. Williams has known Mr. Sanchez for

nearly 30 years and acknowledges that he will be of great help with her son.

        Mr. Sanchez is also a loving grandfather who has always played a great role in

his family’s lives. See Exhibit D (Character Letters: Letters from Brinnon Eaves and



                                           17

         Case 5:13-cr-00063-H Document 136 Filed 03/25/21 Page 17 of 22
Jourdain Sanchez) Mr. Sanchez has a great support system in place and family

members willing to help him once he is released. Mr. Sanchez’s father is particularly

hopeful to see Mr. Sanchez soon, as he is over 80 years old and was recently diagnosed

with stage 4 cancer. See Exhibit D (Character Letters: Letter from Reyes Sanchez

Sr.).

        Mr. Sanchez had been an active member of the community before his

incarceration. See Exhibit D (Character Letters: Letter by CEO/Founder of

Redirection Center About Progress, Inc. Floyd Youmans). Mr. Youmans has known

Mr. Sanchez for over 40 years. He vouches for Mr. Sanchez’s ability to maintain

gainful employment, and has known Mr. Sanchez to provide assistance to families

through volunteer work. Mr. Youmans also vouches for Mr. Sanchez’s strong support

system, family and friends alike, who will gladly provide him with the help he needs

once he is released. See Exhibit D.

        Mr. Sanchez also intends to pursue a higher level of education upon his release.

On August 24, 2020, Mr. Sanchez received a letter from the Office of the U.S.

Department of Education stating that he may be eligible for a Federal Pell Grant up

to $6345. See Exhibit E. This grant may be available to Mr. Sanchez once he is

released on supervision, but may not be available to him while incarcerated at a

Federal institution. Thus, Mr. Sanchez is taking positive steps in preparing for his

release, including assuring he has the means to continue and complete his college

education.




                                           18

         Case 5:13-cr-00063-H Document 136 Filed 03/25/21 Page 18 of 22
      Although at the time of his sentence Mr. Sanchez had pending charges for

Criminal Possession of a Controlled Substance – 7th Degree and Operating a Vehicle

Without Stop Lights (2012QC032894 and 2014QN067693) in Queens County, New

York, those charges were dismissed on October 2, 2020. See Exhibit F (Queens

County Dismissals). With no pending criminal charges against him, Mr. Sanchez can

look forward to rebuilding his life with the help of his family and friends.

      Furthermore, to provide Mr. Sanchez most effectively with medical care, he

should be allowed to seek medical care outside of the BOP. Since Mr. Sanchez has

been detained, his health has declined dramatically. At the time of his sentencing,

the Court recommended that Mr. Sanchez be evaluated for all existing medical issues,

specifically his spinal issues, as soon as possible. See Exhibit G (Judgment Order, at

2). However, aside from meeting with a few specialists over the years, Mr. Sanchez

has not been given the proper care or treatment needed to alleviate his symptoms. In

fact, his spinal problems have worsened over the years. See Exhibit A (Medical

Records) at 52, 66 (showing increase in medications from 2014 to 2019), and at 7, 39

(showing greatly worsened symptoms from spinal injuries from 2014 to 2020).

      A reduction or modification of Mr. Sanchez’s sentence would not diminish the

seriousness of the offense, nor would it place the public in any danger, especially

considering the fact that his release date is projected to be August 3, 2021

(https://www.bop.gov/inmateloc/). The extraordinary and compelling circumstances

presented by the uncontrolled spread of COVID-19—compounded by the heightened

risks faced by Mr. Sanchez, whose ability to engage in basic self-protective measures



                                          19

        Case 5:13-cr-00063-H Document 136 Filed 03/25/21 Page 19 of 22
is restricted and, warrant relief. Mr. Sanchez’s period of supervised release awaiting

him will ensure that he complies with the release plan discussed with his family. See

United States v. Early, 2020 WL 2112371, at *5 (N.D. Ill. May 4, 2020) (finding that

the risk to the public “does not outweigh the risk to [Early] from contracting the

coronavirus while incarcerated,” particularly where “the Probation Office and the

Court will be monitoring him while on supervised release and []the Court will not

hesitate to recommit him to prison should he again go astray.”) The Court may also

impose home confinement for a term equivalent to the remainder of his custodial

sentence as well. 18 U.S.C § 3582(C)(1)(A). See also United States v. Raia, No. 2:18-

CR-657, Dkt. No. 91 (D.N.J., May 7, 2020). In fact, as stated in Mr. Sanchez’s Motion

for Compassionate Release, his “Home confinement date” was scheduled for February

3, 2021. Considering all of these emergency circumstances, this Court should find

that a combination of supervised release and/or home confinement is sufficient to

ensure deterrence, protection of the public, and would allow Mr. Sanchez to seek

alternative medical care in a place that is sanitary and conducive to the recovery of

his deteriorating health since his incarceration.




                                   CONCLUSION


      It is respectfully submitted that Mr. Sanchez has demonstrated extraordinary

and compelling reasons for compassionate release and thus, respectfully requests this




                                          20

        Case 5:13-cr-00063-H Document 136 Filed 03/25/21 Page 20 of 22
Honorable Court to reduce his sentence to time served and/or add a period of home

confinement as a condition of supervised release.


      Respectfully submitted, this the 20th day of March 2021.




                                       GUIRGUIS LAW, PA

                                       /s/ Nardine Mary Guirguis
                                       Nardine Mary Guirguis
                                       434 Fayetteville St., Suite 2140
                                       Raleigh, North Carolina 27601
                                       Telephone: (919) 832-0500
                                       Facsimile: (919) 246-9500
                                       nardine@guirguislaw.com

                                       Designation: CJA Appointed




                           CERTIFICATE OF SERVICE


      I hereby certify that the foregoing document was served upon the Assistant

Attorney for the United States electronically at the following address:



             Joshua Royster
             Assistant United States Attorney


                                          21

        Case 5:13-cr-00063-H Document 136 Filed 03/25/21 Page 21 of 22
      Eastern District of North Carolina
      150 Fayetteville St.
      Suite 2100
      Raleigh, NC 27601
      Joshua.royster@usdoj.gov


This 20th day of March2021.



                         GUIRGUIS LAW, PA

                         /s/ Nardine Mary Guirguis
                         Nardine Mary Guirguis
                         PANEL Attorney




                                 22

 Case 5:13-cr-00063-H Document 136 Filed 03/25/21 Page 22 of 22
